    Case 5:19-cv-00718-PRW Document 74 Filed 09/24/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

                AMENDED NOVEMBER CIVIL TRIAL DOCKET
                                    for
                         Judge Patrick R. Wyrick

Wednesday, November 4, 2020

   1. Your Docket Call and Trial proceeding will be held in Courtroom 503, on
      the 5th floor, of the United States Courthouse, NW 4th & Harvey,
      Oklahoma City, Oklahoma.

   2. Counsel are required to appear for Docket Call at 2:00 p.m. on Wednesday,
      October 28, 2020 regardless of where their case appears on the docket.

   3. At the commencement of trial, counsel shall submit three (3) typewritten
      lists of exhibits and witnesses to the Courtroom Deputy. (See Local Rule
      43.1)

   4. Please note that a valid photo identification is required to enter the federal
      courthouse building.



                                    JURY DOCKET

CIV-19-718-PRW        Tammy Covington, et al.                       Douglas Shelton

                      v.

                      CSAA Fire and Casualty Insurance              Gerard Pignato
                      Company                                       Matthew Kane
                                                                    Joshua Hefner


CIV-19-981-PRW        Robert A. St. Clair                           Forrest DeVaughn
                                                                    Larry Finn
                                                                    Murry Parrish
                                                                    Adam Lewis
                                                                    J. Kyle Findley
                                                                    Kason Kimberley
                      v.

                      Ephriam Edwards, et al.                       Dan Folluo
                                                                    Rebecca Newman
                                            1
    Case 5:19-cv-00718-PRW Document 74 Filed 09/24/20 Page 2 of 3




CIV-18-902-PRW   Stephen Brown                               John Gibson

                 v.

                 Elephant Talk North America                 Denelda Richardson
                 Corporation, et al.                         Theresa Hill
                                                             Lindsey Albers



CIV-17-194-PRW   Walida Nowlin, as Personal Representative   Ann Keele
                 of the Estate of Jerry Nowlin, deceased     Stanley Monroe

                 v.

                 Christopher Grimes                          Stacey Haws Felkner
                 Joshua Castlebury                           Ambre Gooch
                                                             Chris Collins



CIV-19-946-PRW   Ruby J. Disney                              Steven S. Mansell
                                                             Mark A. Engel
                                                             Keith F. Givens
                 v.

                 United National Life Insurance              Leasa M. Stewart
                 Company of America                          Emiline T. Ebrite
                                                             Kyle D. Evans




CIV-19-561-PRW   Elizabeth Davis                             Joshua S. Turner
                                                             Eugene K. Bertman
                 v.

                 Mercy Rehabilitation Hospital               Samuel R. Fulkerson
                                                             Justin P. Grose




                                        2
    Case 5:19-cv-00718-PRW Document 74 Filed 09/24/20 Page 3 of 3




                           NON-JURY DOCKET

CIV-20-39-PRW    Envoy Mortgage Ltd                  Keith Daniels

                 v.

                 Mark Connolly, et al.               Sherry Doyle




CIV-19-242-PRW   United States Department of Labor   Karen Bobela

                 v.

                 Samir Ghosn, et al.                 J. Blake Dutcher Jr.




                                         3
